Citation Nr: 1214918	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  08-22 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a stomach disorder, to include gastroesophageal reflux disorder (GERD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran had active military service from December 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board is cognizant of the U.S. Court of Appeals for Veterans Claims decision Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, a diagnosis of anxiety neurosis).  In light of Clemons, and based on the medical evidence of record, the Board has recharacterized the Veteran's claim as one for service connection for an acquired psychiatric disorder, to include PTSD.

The Veteran presented testimony before a decision Review Officer at the Ro in September 2008.  In February 2012, the Veteran presented testimony before the undersigned member of the Board of Veterans' Appeals during a hearing at the RO.  Hearing transcripts have been associated with the record.

The issue of entitlement to service connection for a stomach disorder being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The weight of the evidence is at least in a state of relative equipoise in showing that an acquired psychiatric disorder, presently manifested by Mood Disorder, NOS, at least as likely as not manifested during the Veteran's active duty service and has been continuous since separation from service.


CONCLUSION OF LAW

A psychiatric disability diagnosed as Mood Disorder, NOS, was incurred in active service..38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Here, the disposition is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished. 

Analysis 

The Veteran contends that service connection is warranted for a psychiatric disorder, to include PTSD. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).   The second and third requirements may be satisfied with evidence of a chronic disease shown during service or a continuity of symptomatology. See 38 C.F.R. § 3.303(b); see Savage v. Gober, 10 Vet. App. 488, 495-96  (1997).

With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  Finally, certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including psychoses, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997). If PTSD was diagnosed by a medical professional, VA must assume that the diagnosis meets the DSM-IV criteria relating to adequacy of the symptomatology and sufficiency of the stressor. See Cohen, 10 Vet. App. at 153. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77  (Fed. Cir. 2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg. Jandreau, 492 F.3d 1372, 1376-77. 

The Board's duty is to assess the credibility and weight of the evidence. See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

In the present case, the Board finds that the evidence is at least in a state of relative equipoise in showing that service connection is warranted, for the reasons discussed below.

Although the Veteran's service treatment records are silent as to complaints of, treatment for or a diagnosis of an acquired psychiatric disorder, he has submitted and testified that he has experienced symptoms of anxiety and depression since his discharge from service.  A review of the post-service medical evidence demonstrates diagnoses of anxiety, depression and PTSD.

Moreover, upon VA examination dated in August 2011, the examiner diagnosed the Veteran as having Mood Disorder, NOS, and opined that the Veteran's psychiatric symptomatology was as likely as not related to his period of service.  The examiner also acknowledged that other risk factors and sources of stress could be aggravating and/or causing the Veteran's current psychological symptomatology.  However, it would be impossible to discern the percentage of aggravation/causation attributable to stress associated with active service versus other risk factors, without resorting to mere speculation.

In conclusion, the Board finds that the evidence is at least in a state of relative equipoise in showing that an acquired psychiatric disorder, presently characterized as Mood Disorder, NOS, was as likely as not incurred in or aggravated by active service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Accordingly, by extending the Veteran the benefit of the doubt, service connection is warranted.


ORDER

Service connection for an acquired psychiatric disorder, presently characterized as Mood Disorder, NOS, is granted, subject to governing criteria applicable to the payment of monetary benefits.


REMAND

The Veteran alleges entitlement to service connection for a stomach disorder, characterized as GERD.  The Veteran has alleged two theories of entitlement.  Initially, the Veteran alleged that the December 1966 occurrence of viral gastroenteritis resulted in his currently diagnosed stomach disorder, characterized as GERD.  Upon VA examination dated in November 2010, a VA examiner opined that the Veteran's currently diagnosed GERD is not related to the in-service occurrence of viral gastroenteritis.

The Veteran also testified, September 2008, that his current stomach disorder has been aggravated by his psychiatric disability.  In light of the current grant of service connection for an acquired psychiatric disorder, presently characterized as Mood Disorder, NOS, the Board finds that an additional VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.   Schedule the Veteran for a VA gastroenterology examination by an examiner with appropriate expertise for the purpose of determining the nature and etiology of any stomach disability found to be present.  The claims folder must be made available to and reviewed by the examiner. 

a.  Based on a review of the records contained in the claims file and the examination results, the examiner must address whether it is at least as likely as not that a current stomach disability is proximately due to, or the result of, the Veteran's acquired psychiatric disability. 

b.  The examiner should then, as a separate response, indicate whether it is at least as likely as not that a current chronic stomach disability has been aggravated (made permanently worse beyond the natural progression of the disease) by his acquired psychiatric disability, to include any medication taken to control his psychiatric symptoms. 

All opinions should be accompanied by a clear rationale consistent with the evidence of record. If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If any of the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


